﻿161.	Comrade President, I have already taken the opportunity of congratulating you personally from this rostrum and of expressing our satisfaction at the fact that we are working under your experienced leadership. I have also had the opportunity to welcome the Socialist Republic of Viet Nam and the Republic of Djibouti upon their admission to membership in the United Nations. I should like too to congratulate the Secretary-General, Mr. Kurt Waldheim, upon his re-election to his high post and to wish him further creative success in his responsible work at the head of our Organization. I wish also to associate myself with the gratitude expressed to Mr. Hamilton Shirley Amerasinghe for the work that he did at the thirty-first session of the United Nations General Assembly.
162.	While expressing the views of the Czechoslovak Government, I should like, along with other speakers here, to express my satisfaction at the fact that in so far as concerns the development of international relations, we believe that the past year has been a period of a continued deepening of the trend towards detente, which is the paramount task of all those who cherish peace. We can all take pleasure in the fact that the idea of detente has been penetrating the consciousness of people ever more deeply and has become a phenomenon that promotes the solution of urgent international problems-a material force acting in the interests of peace and security, for the benefit of the economic, social and cultural development of mankind.
163.	That is why this reality finds a place in a particularly topical context, that of an event that is undoubtedly the most significant ii the history of mankind, namely, the Great October Socialist Revolution, the sixtieth anniversary of which we shall soon be commemorating. Its fundamental foreign policy orientation, embodied in Lenin's Decree on Peace, the very first document of the Revolution, the master-plan of the policy of peaceful coexistence between countries with different social systems, is in direct line of cause and effect with the principles which have today found their objective reflection in the policy of detente.
164.	It is undoubtedly remarkable that it is precisely those principles-of the solution of international problems by negotiations, and of the search for the most effective forms of mutually advantageous co-operation and means of safeguarding real human rights—which today constitute the principal objectives of the activities of the United Nations.
165.	Indeed, the October Revolution shattered the old social structures and gave birth to the first State in the world which from its very founding guaranteed fundamental human rights, a State in which the voice of the working people has been the decisive force and in which genuine equality and justice prevail. This fundamentally new historical experiment provided inspiration for the rest of the world, had a revolutionary effect on the development of mankind and led to the liberation of nations, to the collapse of the colonial system and to an unprecedented upsurge of democracy and social progress. The basic principles of that policy are fully reflected in the draft of the new Constitution of the Soviet Union and will be embodied therein as the supreme law of the Soviet State.
166.	That peaceful policy is of profound interest to Czechoslovakia, the founding of which was directly influenced by the great October Revolution.  We have always proceeded and will continue to proceed from the principle of the peaceful coexistence of States with different social systems , said the Secretary-General of the Central Committee of the Communist Party of Czechoslovakia and President of the Republic, Gustav Husak, at the Fifteenth Congress of the Communist Party of Czechoslovakia. He went on to say.
 In our time, when the means of destruction have been accumulated in huge quantities in the world, that is the only acceptable alternative. This policy is not only in keeping with the vital interests of the peoples of the socialist countries, but also with the interests of the peoples of the whole world. 
167.	In our view, this policy, which is based on and oriented towards mutually advantageous co-operation and the search for universally acceptable solutions to problems, as well as strict observance of the principles of equality, non-interference in internal affairs, the universal application of the most-favoured-nation clause in economic relations and the elimination of any discrimination for political or other reasons, encourages the further rapprochement of peoples and countries, enhances the democratization of international relations, strengthens the circulation of the blood in the world organism of peace and opens up entirely new possibilities not only in the political sphere but also in the sphere of the exchange of scientific and cultural values. It contributes to the solution of problems of the protection of the human environment, the rational utilization of energy and food resources and other vital questions of today's world. In other words, detente means renouncing threats and coercion and embarking on the road of co-operation.
168.	If the paramount task of the United Nations lies in the strengthening of world peace and international security, then it is we, the representatives of its Member States, who are to a considerable extent responsible for the performance of that task.
169.	It is therefore not so much our task in this important forum to prove to each other the need for peace, that is, to preach to the converted, but rather, on the basis of a profound analysis, to come to agreement as to what effective, active and constructive measures are necessary to achieve that goal.
170.	In considering these questions we should proceed with a sense of great responsibility, soberly and rationally, from the generally known and objective data, from the structure of the world today, from its political spectrum, relationship of forces, trends and perspectives.
171.	In that context we should definitely take into account the fact that on our planet a community exists without which it is impossible to resolve any world problem today. That is the community of the socialist countries, which people no longer try to describe as a kind of historical misunderstanding or historical anomaly. That attempt has been given up even by those who have been making it for so many years.
172.	Thanks to those countries, a correlation of forces has evolved in the world today which cannot be changed either by means of the intimidation characteristic of the times of the cold war nor by the use of tactics to obtain cheap advantages, nor even by means of new types of weapons. Therefore, all those who intend to act in that way or who are already doing so should remember that the countries of socialism today represent a powerful community, whose power and success are constantly growing, a community which enjoys tremendous influence and is sufficiently strong to ward off any threat or any blackmail. And those who think differently and fall back on the use of old methods must understand that such a policy is doomed to failure, because a completely different correlation of forces exists in the world today and an entirely different climate from that which existed, for example, 20 years ago. Those opponents of detente are harming not only the cause of peace but their own peoples, as they lead them deeper and deeper into the maelstrom of the devaluation of currencies, inflation, unemployment and the constantly increasing economic difficulties for which, of course, they themselves are responsible.
173.	It follows logically, therefore, from all this that only through joint efforts on the part of us all shall we be able, as we believe we can, in the future to eliminate potential sources of fatal military conflicts and to take preventive measures against the emergence of new ones.
174.	In this forum the great significance for peace of the Final Act of the European Conference on Security and Co-operation has been stressed many times. The two years which have elapsed since it was signed have shown that security in Europe has been strengthened, that an atmosphere is being created conducive to complementing political relaxation by relaxation in the military sphere and to the further development of equal and mutually advantageous co-operation. All this demonstrates the durability, viability and soundness of that policy.
175.	Czechoslovakia, a country in the heart of Europe, one of the few situated directly on the border between two worlds with different social systems, is particularly sensitive to the political situation in Europe. That is why we say this with a full sense of responsibility.
176.	However, the new quality of international relations emerging in the process of detente requires now not only general declarations but new, constructive action. We are therefore entitled to expect that the responsible leaders of Western countries will display the necessary statesmanship and foresight in the interest of increasing the results in this basic sphere of human rights-the right to life, the right to peace and the right to international security.
177.	Our Government pays constant attention to the serious and comprehensive implementation of the results of the Helsinki Conference. We have never viewed the Final Act of that Conference as something abstract; we welcomed it as the result of the positive changes in relations among European countries, as an exceptionally important international document creating a reliable and peaceful basis for a long-term, mutually advantageous development of relations among States, as an important bulwark of the present structure of international relations in the world in general and as an over-all programme of co-operation in the political, economic and humanitarian fields.
178.	We whole-heartedly support the proposals by the Soviet Union relating to the expansion of all-European co-operation in a number of important fields. A good start could be made in this by a conference on co-operation in such vital fields as energy, transport and the protection of the environment.
179.	We trust that this document will be approached in the same manner by all those who today are sitting around the negotiating table in Belgrade in order to discuss what further action should be taken and how to ensure that the spirit of Helsinki will continue to be the prevailing factor in the formation of relations among States on the European continent.
180.	My country - as a firm element in the socialist system, gives pride of place to the all-round development of fraternal relations and co-operation with the Soviet Union and all socialist countries. Our co-operation and closely co-ordinated joint action within the framework of the Warsaw Treaty and the Council for Mutual Economic Assistance is expanding and deepening, and this contributes towards the further strengthening of security, economic prosperity, culture and living standards of our people. The constantly growing strength and power of the countries of the socialist community has become an important factor in the stabilization of relations throughout Europe.
181.	With regard to the bilateral relations of my country, I should like to point out with satisfaction that in the period that has elapsed since the last session of the United Nations General Assembly we have expanded and deepened fruitful and useful contacts with a large number of countries with different social systems. We have developed broad contacts, primarily in the political sphere, as reflected in the negotiations, visits and exchanges of view that have been held at all levels, including the highest level. Such positive developments took place in our relations with Finland, France, Turkey, Denmark, Belgium, the United Kingdom,
Greece, Cyprus, the Vatican, Portugal, Iceland, Spain and other countries.
182.	We have made some progress also in the development of our relations with the Federal Republic of Germany and we are ready to make further progress in that direction. In a word, we want to enjoy good neighbourly relations between our two countries. The same can be said also in relation to another of our neighbours, Austria. We are striving to develop good mutual relations with that country. We want to deepen those relations on the basis of equality, mutual respect and non-interference.
183.	There have been favourable developments in our relations with Canada, something which unfortunately we cannot say of our relations with the United States of America, because of issues which still remain unresolved through no fault of ours. However, if the United States of America demonstrates the appropriate willingness and makes the necessary efforts, we are fully prepared to develop equal and mutually advantageous relations with that country too.
184.	In the course of this active dialogue with the countries signatories of the Final Act we held dozens of specialized consultations. We made progress in our legal contractual relations on a bilateral basis with the majority of these countries and concluded with them some 50 agreements. Our cultural relations now exist on the basis of the agreements, protocols and programmes of exchange with 22 countries which signed the Final Act.
185.	In a word, the Final Act is an extremely important document and we have regarded it as a source of momentum and initiative which directs the signatory countries further to deepen and broaden their mutual co-operation, thus confirming the familiar truth that the fundamental cell of the complex process of international relations is to be found in bilateral relations, which are an irreplaceable supplement to multilateral relations.
186.	Czechoslovakia, which before winning its independence for so many centuries fought against foreign oppression, whole-heartedly shares the aspirations of the peoples of Africa, Asia and Latin America. We provide consistent support to developing countries fighting for their political independence and striving for economic development and social progress. Our country has a sincere interest in the strengthening of mutual trust and co-operation with these countries in all spheres of common interest.
187.	We ascribe great significance to the role of the movement of non-aligned countries, which are striving actively for the freedom and independence of nations in their struggle against imperialism and neo-colonialism. We welcome the fact that these countries consider it useful and objectively necessary for the process of detente to become a universal and dominant factor in international relations in all continents. We believe that this idea will be fully supported at the forthcoming meeting of non-aligned countries in Havana.
188.	However, imperialist circles are not interested in the stability of international relations. By causing conflicts among young independent States they try to destroy the unity of the anti-imperialist and anti-colonialist front. That is why we support and shall continue to support in the future efforts designed to strengthen further the cooperation and co-operative action of the developing countries. We are convinced that there is no question that cannot be resolved peacefully by means of negotiations.
189.	The Czechoslovak Government shares the view that the time is not far off when the last remnants of colonialism, racism and apartheid, those abhorrent blemishes on the face of mankind, will be liquidated once and for all and will disappear as a shameful political anachronism and an intolerable legacy of the past.
190.	Czechoslovakia has always supported and will continue to support resolutely the peoples of Zimbabwe and Namibia in their just struggle for freedom and independence. Attempts to put forward a settlement of the problem of southern Africa which would satisfy only the racist minority regimes contain potential dangers of conflicts and new sources of tension.
191.	We categorically condemn the policy of apartheid pursued by the Republic of South Africa and fully support the decisions adopted at the World Conference for Action Against Apartheid held recently in Lagos.
192.	Reports that preparations are under way in the Republic of South Africa for the production of nuclear weapons are alarming because this represents a potential threat not only to the peoples of Africa but to world peace in general. We are in favour of the adoption of resolute measures to prevent this kind of development.
193.	The Middle East continues to be a serious source of tension as a result of Israel's policies of annexation. The establishment of lasting peace in that region requires first of all the withdrawal of Israeli troops from all the Arab territories occupied in 1967 and the granting of the legitimate rights, of the Arab Palestinian people, including its right to self-determination and the creation of its own State. A Middle East settlement must also ensure the right of all States in that area to independence and security. The path to the solution of this burning problem leads through the Geneva Peace Conference on the Middle East with the participation of all the States directly concerned, and the PLO as the sole legitimate representative of its people.
194.	Similarly, we unequivocally advocate a solution of the problem of Cyprus, which would strictly respect the sovereignty, independence and territorial integrity of the Republic of Cyprus. We support efforts to solve this problem in the hope that the United Nations and its Secretary-General will continue to play an important role in this respect.
195.	We are following with close attention the situation in the Korean peninsula. We support the policy of the Democratic People's Republic of Korea designed to create conditions for the peaceful, democratic and independent reunification of Korea by means of the withdrawal of foreign troops.
196.	We are in full solidarity with the people of Chile in their just struggle for the restoration of their fundamental civil rights and freedoms.
197.	This general debate has shown that the most serious task facing our Organization is the safeguarding of the further development and consolidation of international detente in order to make it solid and irreversible and to spare mankind the impending threat of a thermonuclear cataclysm.
198.	That is why Czechoslovakia warmly welcomed and whole-heartedly supported the proposal submitted by the Minister for Foreign Affairs of the Soviet Union, Mr. A. A. Gromyko, to include in the agenda of the thirty-second session of the United Nations General Assembly as an important and urgent matter the item on the deepening and consolidation of international detente and prevention of the danger of nuclear war It is our belief that all peace-loving States will whole-heartedly support the draft declaration on the deepening and consolidation of international detente and the draft resolution on prevention of the danger of nuclear war. Czechoslovakia will do everything in its power to bring about their adoption and implementation.
199.	An important instrument for the systematic improvement of the general climate in the world could be an agreement on the non-use of force in international relations as proposed by the Soviet Union last year. In our view we should work intensively on that.
200.	In the post-war period the Soviet Union and other socialist States have submitted more than 70 initiatives, from the proposal on general and complete disarmament to a number of proposals for partial disarmament measures. This in itself is proof that we regard the problem of disarmament and of the relaxation of military tension as being of paramount importance and as something that requires an immediate, positive solution.
201.	This year those initiatives were supplemented by the Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques, which was signed in May in Geneva. I should like to take this opportunity to emphasize once again the usefulness of the work done in Geneva by the Conference of the Committee on Disarmament which prepared that Convention. Czechoslovakia, as a founding member of that body, which has been working for 15 years now, believes that its work is of long-term significance. An exceptionally important step towards peace and co-operation would be the general prohibition of the further-perfecting of nuclear weapons, including the so-called neutron bomb, the advantage of which is claimed to be that it does not destroy material objects but only human beings. How baldly ironical and cynical is the contradiction between the decision on the development of this bomb and the campaign launched at the same time for the so-called protection of human rights. We believe that the introduction of such appalling weapons must be stopped by the conclusion of an international agreement which would prohibit the development and manufacture of new types and systems of weapons of mass destruction. Every effort should therefore be exerted to bring about the implementation of the proposal submitted by the Soviet Union.
202.	Of invaluable importance also would be the adoption of the proposal by the States parties to the Warsaw Treaty addressed to all the signatories of the Helsinki Final Act to the effect that those States should conclude among themselves an agreement not to be the first to use nuclear weapons against each other.
203.	Highly important, too, are the talks on the mutual reduction of armed forces and armaments in central Europe, in which Czechoslovakia is a participant. Those talks can be successful only if the Western participants in the negotiations stop trying to gain one-sided advantages by infringing the interests of the socialist countries. If the Western side takes a realistic approach, the attainment of this goal is fully possible.
204.	Speaking of disarmament, I have to say that the situation in the field of disarmament negotiations is far from satisfactory. It is therefore our duty to do everything possible to prepare properly for the special session of the- General Assembly which will deal with this situation in detail next year, and to make extensive use of the capacities of the Preparatory Committee set up for this purpose in which all regional groups should, however, be more fairly represented. The effectiveness of the special session in 1978 would be enhanced by the knowledge that it was to be followed by a World Conference on Disarmament, for which favourable conditions should be created with a view to obtaining the desired results.
205.	Thanks to joint efforts by the socialist and developing countries, the first favourable results have been reached in the restructuring of international economic relations in accordance with current political realities. This has been done despite the attempts by imperialist States to maintain an economic system   bearing the imprint of colonialism, neo-colonialism and a recurrence of the cold war. It will, however, be necessary to exert considerable efforts to eliminate the discrepancy between the present character of international economic relations formed in the past and the timely demands now being presented by the majority of countries.
206.	Czechoslovakia is waging a consistent struggle for the restructuring of international economic relations on a democratic and equitable basis. We therefore support the Declaration and the Programme of Action on the Establishment of a New International Economic Order, and all the progressive provisions of the Charter of Economic Rights and Duties of States. Consistent implementation of the provisions of those documents in accordance with the generally recognized principles of relations among sovereign and equal partners will undoubtedly contribute to the elimination of the remnants of colonialism and neo-colonialism. The establishment of a new economic order would strengthen the economic and thereby also the political independence of young' developing countries.
207.	Czechoslovakia is prepared to intensify even more the development of all forms of economic, scientific and technological co-operation with the developing countries, both at the bilateral level and through the Council of Mutual Economic Assistance. Although we bear no responsibility for the economic under-development of those countries, we shall continue to assist them in an effort to contribute to the solution of their burning economic and social problems.
208.	Every year from this rostrum I have emphasized that we regard the United Nations as an important international forum. I am doing so today also, expressing our interest in this Organization's even more active contribution to the strengthening and deepening of the process of detente. In our view, the United Nations Charter is a document of universal validity. We are convinced that only its consistent implementation is a guarantee of future effective activities of the United Nations.
209.	The Czechoslovak Socialist Republic, a founder Member of the United Nations, through its purposeful, active and realistic contribution to its work, assists in the deepening of the process of detente and the expansion of constructive international co-operation.
210.	We do so with the profound conviction that this policy, while expressing the genuinely humane essence of our socialist system, is in full accord with the vital interests of our people and of the peoples of the whole world.
 